291 S.W.3d 858 (2009)
STATE of Missouri, Respondent,
v.
Perry SMITH, Appellant.
No. ED 91743.
Missouri Court of Appeals, Eastern District, Division Four.
September 8, 2009.
Scott Thompson, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Perry Smith (Defendant) appeals from the Judgment entered by the Circuit Court of the City of St. Louis after a jury trial, convicting him of two counts of robbery in the first degree, in violation of Section 569.020, RSMo 2000[1], and two counts of armed criminal action, in violation of Section 571.015. Defendant was sentenced to ten years of incarceration for each robbery count and three years of incarceration for each count of armed criminal action, to run concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo (2000), unless otherwise indicated.